BROWN, District Judge.
About 6 p. m. on the 14th of July, 1896, the libelant’s canal boat Daniel McCaffrey in tow of the tug M. Yandercook and on her starboard side, while crossing the North river in the ebb tide from Morris street, Jersey City, bound up the East river, came in collision with the ferry boat Plainfield, bound from the Communipaw Ferry to Liberty street, New York. The starboard bow of the canal boat projected ahead of the tug, struck the ferry boat on her port side a little forward of her paddle wheels, and was *560so injured that she sank a few moments afterwards. There is much conflict in the testimony. The weight of evidence, I think, establishes the following points:
1. The collision was somewhere from one-third to one-half the way across from the Jersey shore, and not far from abreast of pier 7, New York.
2. Shortly after the Plainfield left her slip, the Yandercook, being then further out in the river and heading for the Battery, and having the Plainfield on her starboard hand, gave the Plainfield a signal of two whistles in answer to the Plainfield’s signal of one whistle, and received a response of two whistles from the Plainfield. The Plain-field was then heading somewhat up river, and towards the New York shore, and the vessels were probably then from 700 to 1,000 feet apart. This agreement by signals bound the Plainfield to give the Vandercook reasonable opportunity to go ahead of the Plainfield, and to govern her own navigation accordingly.
3. The Vandercook thereupon starboarded her wheel and continued her course so that at collision she headed about for pier 1; but shortly before collision she was compelled to stop and reverse because the Plainfield, contrary to the agreement; proceeded to run ahead of her.
4. That the Vandercook did not give a signal of one whistle, nor make any such sheer to the westward nor any such change of course, as is alleged by the witnesses for the Plainfield, as a justification for her subsequent course.
5. That the Plainfield, even if she was going, as she claims, under one bell at the time when her signal of two whistles was given in answer to the Vandercook’s two whistles, afterwards went full speed ahead, and thereby brought on the collision; that this was a violation of the agreement made by signals between the two vessels that the Vandercook should pass ahead; that no circumstances in the situation justified this change in the ferry boat’s maneuvers, and she is consequently chargeable with the blame for the collision; that the pilot’s narrative is not sufficiently consistent or credible to be accepted; and that the testimony that the Plainfield made this trip within two minutes of her usual time, confirms the Vandercook’s account that the Plainfield came on at nearly full speed without regard to her previous signals.
6. That the navigation of the Vandercook was in accordance with the agreement between the vessels; and that the proposition which she made and which the Plainfield accepted that the Vandercook should pass ahead was not, under the circumstances, an unreasonable proposition, as the Plainfield was easily able to go astern of the Van-dercook without material disadvantage.
I find thé Plainfield alone to blame.
Decree accordingly.